UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (12.2%) Home Depot Inc. 603,620 67,080 * Amazon.com Inc. 111,820 48,540 Walt Disney Co. 408,775 46,658 Comcast Corp. Class A 725,688 43,643 General Motors Co. 1,294,745 43,154 Lowe's Cos. Inc. 636,110 42,600 NIKE Inc. Class B 233,900 25,266 Cablevision Systems Corp. Class A 897,857 21,495 Wyndham Worldwide Corp. 259,850 21,284 Target Corp. 254,960 20,812 * O'Reilly Automotive Inc. 91,707 20,724 Time Warner Inc. 221,015 19,319 Time Warner Cable Inc. 106,186 18,919 Expedia Inc. 171,617 18,766 L Brands Inc. 210,080 18,010 Leggett & Platt Inc. 361,090 17,578 Darden Restaurants Inc. 237,429 16,876 Carnival Corp. 337,400 16,664 Delphi Automotive plc 193,850 16,495 Ford Motor Co. 895,791 13,446 Marriott International Inc. Class A 158,600 11,798 Best Buy Co. Inc. 343,200 11,192 Goodyear Tire & Rubber Co. 341,440 10,294 Viacom Inc. Class B 157,130 10,157 TJX Cos. Inc. 137,497 9,098 Interpublic Group of Cos. Inc. 423,745 8,166 Kohl's Corp. 123,570 7,737 * Priceline Group Inc. 6,000 6,908 Genuine Parts Co. 76,345 6,835 * DIRECTV 72,277 6,707 Omnicom Group Inc. 81,950 5,695 Gap Inc. 142,366 5,434 * AutoZone Inc. 7,801 5,203 Starbucks Corp. 92,776 4,974 * AutoNation Inc. 75,784 4,773 * Ulta Salon Cosmetics & Fragrance Inc. 28,700 4,433 * Liberty Global plc 84,787 4,293 * Michael Kors Holdings Ltd. 101,300 4,264 VF Corp. 58,340 4,069 * Mohawk Industries Inc. 20,710 3,954 McDonald's Corp. 40,915 3,890 * Fossil Group Inc. 56,000 3,884 Staples Inc. 252,252 3,862 H&R Block Inc. 120,802 3,582 * TEGNA Inc. 108,430 3,477 * CarMax Inc. 52,520 3,477 Tractor Supply Co. 38,330 3,447 * Netflix Inc. 5,220 3,429 PVH Corp. 29,700 3,421 Graham Holdings Co. Class B 3,042 3,270 Newell Rubbermaid Inc. 77,780 3,198 Johnson Controls Inc. 61,140 3,028 Whirlpool Corp. 16,966 2,936 Nordstrom Inc. 38,890 2,897 * NVR Inc. 1,770 2,372 Macy's Inc. 30,370 2,049 Hasbro Inc. 26,527 1,984 * Chipotle Mexican Grill Inc. Class A 3,002 1,816 * Liberty Media Corp. 46,900 1,684 ^ GameStop Corp. Class A 33,800 1,452 Harman International Industries Inc. 11,800 1,404 * Liberty Ventures Class A 28,000 1,100 Twenty-First Century Fox Inc. Class A 30,400 989 Ross Stores Inc. 19,160 931 * Gannett Co. Inc. 54,215 758 Harley-Davidson Inc. 13,278 748 * Charter Communications Inc. Class A 3,400 582 * Michaels Cos. Inc. 21,500 579 * Liberty Broadband Corp. 10,350 530 Time Inc. 20,172 464 CBS Corp. Class B 7,940 441 SeaWorld Entertainment Inc. 20,300 374 * Liberty TripAdvisor Holdings Inc. Class A 8,300 267 Nutrisystem Inc. 9,600 239 * Sears Holdings Corp. 8,300 222 * News Corp. Class A 14,800 216 * Apollo Education Group Inc. 15,990 206 PulteGroup Inc. 8,650 174 DineEquity Inc. 1,500 149 * Vista Outdoor Inc. 2,645 119 CST Brands Inc. 3,000 117 Dollar General Corp. 1,500 117 * Murphy USA Inc. 2,000 112 Marriott Vacations Worldwide Corp. 1,210 111 GNC Holdings Inc. Class A 2,300 102 * Lee Enterprises Inc. 30,400 101 * Discovery Communications Inc. 3,130 97 Garmin Ltd. 2,095 92 * Isle of Capri Casinos Inc. 5,000 91 Libbey Inc. 2,090 86 Starwood Hotels & Resorts Worldwide Inc. 1,000 81 * Discovery Communications Inc. Class A 2,200 73 * Sally Beauty Holdings Inc. 2,300 73 * Townsquare Media Inc. Class A 5,000 68 * New York & Co. Inc. 22,498 60 * Regis Corp. 3,500 55 * Hilton Worldwide Holdings Inc. 2,000 55 * Denny's Corp. 4,706 55 * Liberty Media Corp. Class A 1,500 54 * Steven Madden Ltd. 1,000 43 Journal Media Group Inc. 4,200 35 Sonic Automotive Inc. Class A 1,300 31 * TRI Pointe Homes Inc. 1,800 28 Churchill Downs Inc. 216 27 * Houghton Mifflin Harcourt Co. 1,000 25 * Nautilus Inc. 1,100 24 * Modine Manufacturing Co. 2,100 23 * ServiceMaster Global Holdings Inc. 600 22 * Quiksilver Inc. 31,300 21 Harte-Hanks Inc. 3,300 20 * Cooper-Standard Holding Inc. 300 18 Remy International Inc. 800 18 * TripAdvisor Inc. 200 17 Gentex Corp. 1,000 16 * Liberty Broadband Corp. Class A 300 15 * Select Comfort Corp. 500 15 * Biglari Holdings Inc. 34 14 Signet Jewelers Ltd. 100 13 Aramark 400 12 Cato Corp. Class A 300 12 * Build-A-Bear Workshop Inc. 700 11 John Wiley & Sons Inc. Class A 200 11 * Starz 200 9 Service Corp. International 300 9 * Dollar Tree Inc. 100 8 * Dave & Buster's Entertainment Inc. 200 7 Bloomin' Brands Inc. 300 6 * Sirius XM Holdings Inc. 1,600 6 * Tower International Inc. 200 5 Clear Channel Outdoor Holdings Inc. Class A 509 5 Universal Technical Institute Inc. 500 4 National CineMedia Inc. 200 3 * Groupon Inc. Class A 600 3 Consumer Staples (9.6%) Procter & Gamble Co. 944,750 73,917 Coca-Cola Co. 1,490,462 58,471 PepsiCo Inc. 486,575 45,417 Altria Group Inc. 814,251 39,825 Wal-Mart Stores Inc. 555,949 39,433 CVS Health Corp. 374,730 39,302 Kroger Co. 500,904 36,321 Costco Wholesale Corp. 247,000 33,360 Constellation Brands Inc. Class A 266,764 30,950 Reynolds American Inc. 273,897 20,449 Mondelez International Inc. Class A 489,520 20,139 Philip Morris International Inc. 246,916 19,795 Dr Pepper Snapple Group Inc. 254,331 18,541 Archer-Daniels-Midland Co. 373,530 18,012 Clorox Co. 162,790 16,933 Tyson Foods Inc. Class A 368,876 15,725 Kraft Foods Group Inc. 155,484 13,238 Walgreens Boots Alliance Inc. 120,500 10,175 Coca-Cola Enterprises Inc. 221,640 9,628 Sysco Corp. 218,551 7,890 General Mills Inc. 105,370 5,871 JM Smucker Co. 51,023 5,531 Hershey Co. 53,255 4,731 Colgate-Palmolive Co. 55,603 3,637 Campbell Soup Co. 55,020 2,622 ConAgra Foods Inc. 51,020 2,231 Kimberly-Clark Corp. 16,931 1,794 Whole Foods Market Inc. 42,181 1,664 Brown-Forman Corp. Class B 14,000 1,402 Avon Products Inc. 124,680 780 Keurig Green Mountain Inc. 8,960 687 Molson Coors Brewing Co. Class B 7,800 544 Bunge Ltd. 6,100 536 Mead Johnson Nutrition Co. 5,927 535 Estee Lauder Cos. Inc. Class A 2,700 234 Pilgrim's Pride Corp. 7,500 172 * Adecoagro SA 5,313 49 Vector Group Ltd. 1,500 35 * Seneca Foods Corp. Class A 703 19 * SUPERVALU Inc. 2,000 16 Cott Corp. 1,594 16 Kellogg Co. 195 12 * Herbalife Ltd. 200 11 * SunOpta Inc. 200 2 Energy (7.1%) Exxon Mobil Corp. 1,470,594 122,353 Chevron Corp. 481,196 46,421 Schlumberger Ltd. 448,572 38,662 Tesoro Corp. 331,650 27,995 Marathon Petroleum Corp. 466,700 24,413 Valero Energy Corp. 351,500 22,004 * Cameron International Corp. 381,110 19,959 Anadarko Petroleum Corp. 237,072 18,506 * FMC Technologies Inc. 401,270 16,649 Phillips 66 194,380 15,659 Occidental Petroleum Corp. 199,300 15,500 National Oilwell Varco Inc. 265,293 12,808 Williams Cos. Inc. 221,600 12,718 Ensco plc Class A 493,600 10,992 Noble Corp. plc 709,000 10,912 ONEOK Inc. 273,990 10,817 Apache Corp. 63,140 3,639 Noble Energy Inc. 74,800 3,192 Murphy Oil Corp. 58,900 2,448 ConocoPhillips 39,140 2,404 CONSOL Energy Inc. 87,440 1,901 EOG Resources Inc. 19,600 1,716 Hess Corp. 17,610 1,178 Devon Energy Corp. 18,670 1,111 Spectra Energy Corp. 25,300 825 EnLink Midstream LLC 22,867 711 California Resources Corp. 83,600 505 QEP Resources Inc. 25,300 468 * Gulfport Energy Corp. 8,100 326 * WPX Energy Inc. 25,600 314 Kinder Morgan Inc. 5,680 218 * Harvest Natural Resources Inc. 105,100 184 * Laredo Petroleum Inc. 13,881 175 * Newfield Exploration Co. 3,200 116 *,^ FMSA Holdings Inc. 14,100 116 * Southwestern Energy Co. 4,800 109 * Pacific Drilling SA 35,100 98 Cabot Oil & Gas Corp. 2,600 82 Frank's International NV 2,700 51 * Callon Petroleum Co. 6,100 51 * TransAtlantic Petroleum Ltd. 8,887 45 Cameco Corp. 2,600 37 Tsakos Energy Navigation Ltd. 3,800 36 Aegean Marine Petroleum Network Inc. 2,600 32 * Stone Energy Corp. 2,500 32 * Goodrich Petroleum Corp. 11,900 22 * McDermott International Inc. 4,000 21 Delek US Holdings Inc. 500 18 * Memorial Resource Development Corp. 800 15 * Dril-Quip Inc. 164 12 * InterOil Corp. 200 12 Ocean Rig UDW Inc. 2,142 11 Marathon Oil Corp. 400 11 * Arch Coal Inc. 28,689 10 * Triangle Petroleum Corp. 1,749 9 Halliburton Co. 200 9 * Rosetta Resources Inc. 300 7 * Bill Barrett Corp. 800 7 PBF Energy Inc. Class A 200 6 * Unit Corp. 200 5 Seadrill Ltd. 500 5 * PetroQuest Energy Inc. 2,500 5 * Era Group Inc. 214 4 * Kosmos Energy Ltd. 400 3 * Willbros Group Inc. 2,547 3 Peabody Energy Corp. 1,200 3 * Penn Virginia Corp. 500 2 * Miller Energy Resources Inc. 3,900 1 Financials (14.7%) JPMorgan Chase & Co. 1,156,858 78,389 Citigroup Inc. 1,387,480 76,644 Wells Fargo & Co. 1,173,016 65,970 * Berkshire Hathaway Inc. Class B 347,702 47,326 Bank of New York Mellon Corp. 833,335 34,975 Capital One Financial Corp. 382,200 33,622 Bank of America Corp. 1,508,052 25,667 McGraw Hill Financial Inc. 241,446 24,253 Goldman Sachs Group Inc. 111,785 23,340 Ameriprise Financial Inc. 186,804 23,337 Allstate Corp. 332,390 21,562 US Bancorp 480,294 20,845 Hartford Financial Services Group Inc. 479,145 19,918 Navient Corp. 1,081,470 19,694 Weyerhaeuser Co. 618,535 19,484 Travelers Cos. Inc. 198,651 19,202 Moody's Corp. 176,226 19,025 Legg Mason Inc. 337,690 17,401 Progressive Corp. 596,673 16,605 Aon plc 165,760 16,523 ACE Ltd. 157,500 16,015 Simon Property Group Inc. 89,075 15,412 Prudential Financial Inc. 173,207 15,159 Assurant Inc. 221,249 14,824 Public Storage 67,158 12,382 Huntington Bancshares Inc. 1,086,514 12,288 Lincoln National Corp. 198,730 11,769 Crown Castle International Corp. 137,230 11,020 Aflac Inc. 173,100 10,767 PNC Financial Services Group Inc. 110,200 10,541 Prologis Inc. 272,000 10,091 CME Group Inc. 108,000 10,050 Host Hotels & Resorts Inc. 476,114 9,441 American International Group Inc. 149,980 9,272 BlackRock Inc. 25,590 8,854 Intercontinental Exchange Inc. 37,200 8,318 American Express Co. 97,323 7,564 Morgan Stanley 180,669 7,008 Health Care REIT Inc. 103,400 6,786 Marsh & McLennan Cos. Inc. 119,240 6,761 SunTrust Banks Inc. 154,400 6,642 General Growth Properties Inc. 243,172 6,240 Ventas Inc. 89,100 5,532 People's United Financial Inc. 327,347 5,306 AvalonBay Communities Inc. 27,460 4,390 Northern Trust Corp. 57,393 4,388 Principal Financial Group Inc. 78,330 4,018 Chubb Corp. 39,097 3,720 Equity Residential 48,917 3,433 First Horizon National Corp. 186,970 2,930 Equity LifeStyle Properties Inc. 48,700 2,561 Plum Creek Timber Co. Inc. 60,282 2,446 Cincinnati Financial Corp. 45,480 2,282 Boston Properties Inc. 18,600 2,251 Iron Mountain Inc. 61,000 1,891 XL Group plc Class A 46,973 1,747 NASDAQ OMX Group Inc. 34,560 1,687 Discover Financial Services 28,938 1,667 Voya Financial Inc. 30,700 1,427 * Affiliated Managers Group Inc. 6,200 1,355 Franklin Resources Inc. 26,400 1,294 * Realogy Holdings Corp. 27,400 1,280 * CBRE Group Inc. Class A 33,171 1,227 Kimco Realty Corp. 40,000 902 Torchmark Corp. 15,090 879 Charles Schwab Corp. 22,144 723 Loews Corp. 18,596 716 Invesco Ltd. 16,900 634 * Signature Bank 4,100 600 American Tower Corporation 6,050 564 Regions Financial Corp. 54,000 559 Brixmor Property Group Inc. 17,000 393 Allied World Assurance Co. Holdings AG 7,800 337 Comerica Inc. 6,400 328 Leucadia National Corp. 13,396 325 KeyCorp 19,300 290 Realty Income Corp. 6,100 271 Chimera Investment Corp. 19,200 263 Parkway Properties Inc. 14,052 245 MetLife Inc. 4,120 231 Aspen Insurance Holdings Ltd. 4,500 216 CIT Group Inc. 4,600 214 * Third Point Reinsurance Ltd. 14,400 212 * Beneficial Bancorp Inc. 16,200 202 Investors Bancorp Inc. 16,200 199 Northwest Bancshares Inc. 14,200 182 First Niagara Financial Group Inc. 18,913 179 United Bankshares Inc. 4,400 177 * Forest City Enterprises Inc. Class A 7,700 170 WP GLIMCHER Inc. 12,508 169 Synovus Financial Corp. 4,800 148 GAIN Capital Holdings Inc. 15,200 145 Excel Trust Inc. 9,100 144 * Popular Inc. 4,900 141 Retail Properties of America Inc. 10,000 139 * Genworth Financial Inc. Class A 18,400 139 Old National Bancorp 9,600 139 Washington Federal Inc. 5,700 133 * Altisource Portfolio Solutions SA 4,300 132 * Equity Commonwealth 5,100 131 BankUnited Inc. 3,500 126 Credicorp Ltd. 900 125 First Midwest Bancorp Inc. 6,500 123 State Street Corp. 1,580 122 * Santander Consumer USA Holdings Inc. 4,400 113 Validus Holdings Ltd. 2,515 111 AG Mortgage Investment Trust Inc. 6,000 104 United Community Banks Inc. 4,900 102 Brown & Brown Inc. 3,100 102 Columbia Property Trust Inc. 4,100 101 UBS Group AG 4,700 100 Everest Re Group Ltd. 527 96 MVC Capital Inc. 9,327 95 FNB Corp. 6,600 95 Columbia Banking System Inc. 2,862 93 Capitol Federal Financial Inc. 7,500 90 * NewStar Financial Inc. 7,959 88 Old Republic International Corp. 5,600 88 Wilshire Bancorp Inc. 6,900 87 * Arch Capital Group Ltd. 1,300 87 Ladder Capital Corp. 4,900 85 * Flagstar Bancorp Inc. 4,300 79 * FNFV Group 5,000 77 Erie Indemnity Co. Class A 900 74 Rexford Industrial Realty Inc. 4,990 73 First Commonwealth Financial Corp. 7,427 71 Brookline Bancorp Inc. 6,100 69 Argo Group International Holdings Ltd. 1,195 67 American Homes 4 Rent Class A 3,800 61 Symetra Financial Corp. 2,400 58 Sterling Bancorp 3,500 51 Physicians Realty Trust 3,100 48 Arbor Realty Trust Inc. 6,463 44 National Health Investors Inc. 700 44 Armada Hoffler Properties Inc. 4,200 42 * Meridian Bancorp Inc. 3,100 42 * Synchrony Financial 1,200 40 Hudson Valley Holding Corp. 1,400 39 Reinsurance Group of America Inc. Class A 400 38 * Stifel Financial Corp. 600 35 Digital Realty Trust Inc. 500 33 * eHealth Inc. 2,600 33 Cathay General Bancorp 1,000 32 Ryman Hospitality Properties Inc. 600 32 East West Bancorp Inc. 700 31 National General Holdings Corp. 1,500 31 * GFI Group Inc. 4,963 29 Hersha Hospitality Trust Class A 1,100 28 Oritani Financial Corp. 1,700 27 Wintrust Financial Corp. 500 27 Community Bank System Inc. 706 27 National Penn Bancshares Inc. 2,300 26 State Bank Financial Corp. 1,088 24 Alexander & Baldwin Inc. 582 23 Banner Corp. 467 22 Easterly Government Properties Inc. 1,400 22 Cardinal Financial Corp. 1,000 22 TriCo Bancshares 901 22 Heritage Financial Corp. 1,200 21 Endurance Specialty Holdings Ltd. 300 20 American Financial Group Inc. 300 20 Astoria Financial Corp. 1,400 19 MarketAxess Holdings Inc. 200 19 FNF Group 500 18 Northfield Bancorp Inc. 1,200 18 Boston Private Financial Holdings Inc. 1,336 18 * Cascade Bancorp 3,422 18 Dime Community Bancshares Inc. 1,000 17 Flushing Financial Corp. 800 17 Southwest Bancorp Inc. 900 17 Citizens & Northern Corp. 790 16 Raymond James Financial Inc. 270 16 * E*TRADE Financial Corp. 500 15 InfraREIT Inc. 500 14 Sierra Bancorp 785 14 * Green Dot Corp. Class A 700 13 United Community Financial Corp. 2,401 13 * Atlas Financial Holdings Inc. 635 13 Sun Communities Inc. 200 12 * KCG Holdings Inc. Class A 1,000 12 OneBeacon Insurance Group Ltd. Class A 800 12 First Defiance Financial Corp. 300 11 CorEnergy Infrastructure Trust Inc. 1,708 11 * Cowen Group Inc. Class A 1,600 10 Lamar Advertising Co. Class A 177 10 RenaissanceRe Holdings Ltd. 100 10 Monogram Residential Trust Inc. 1,100 10 Waterstone Financial Inc. 700 9 New Residential Investment Corp. 600 9 BB&T Corp. 200 8 Terreno Realty Corp. 400 8 Kennedy-Wilson Holdings Inc. 300 7 Great Western Bancorp Inc. 300 7 Umpqua Holdings Corp. 400 7 West Bancorporation Inc. 352 7 Monmouth Real Estate Investment Corp. 688 7 CyrusOne Inc. 200 6 EPR Properties 100 5 * PHH Corp. 200 5 TPG Specialty Lending Inc. 300 5 * Ocwen Financial Corp. 500 5 * SLM Corp. 500 5 Greenhill & Co. Inc. 100 4 Heritage Financial Group Inc. 121 4 Hancock Holding Co. 100 3 Suffolk Bancorp 100 3 Assured Guaranty Ltd. 100 2 * Old Second Bancorp Inc. 200 1 Health Care (16.4%) Johnson & Johnson 1,151,233 112,199 Merck & Co. Inc. 1,441,366 82,057 Gilead Sciences Inc. 617,162 72,257 Pfizer Inc. 2,149,860 72,085 Anthem Inc. 284,900 46,763 * Express Scripts Holding Co. 512,959 45,623 Bristol-Myers Squibb Co. 662,332 44,072 Eli Lilly & Co. 508,555 42,459 UnitedHealth Group Inc. 332,428 40,556 Cardinal Health Inc. 455,780 38,126 AbbVie Inc. 554,763 37,275 * HCA Holdings Inc. 310,520 28,170 Cigna Corp. 173,150 28,050 Amgen Inc. 161,352 24,771 * Boston Scientific Corp. 1,289,085 22,817 * Celgene Corp. 190,080 21,999 AmerisourceBergen Corp. Class A 196,262 20,871 * Biogen Inc. 48,210 19,474 Aetna Inc. 135,830 17,313 McKesson Corp. 70,200 15,782 Abbott Laboratories 320,293 15,720 * Tenet Healthcare Corp. 238,253 13,790 * Edwards Lifesciences Corp. 91,165 12,985 * Laboratory Corp. of America Holdings 106,120 12,864 * Vertex Pharmaceuticals Inc. 92,038 11,365 * Mylan NV 159,926 10,853 * Valeant Pharmaceuticals International Inc. 46,100 10,241 Zoetis Inc. 193,605 9,336 * Allergan plc 30,362 9,214 * DaVita HealthCare Partners Inc. 111,090 8,828 * Regeneron Pharmaceuticals Inc. 15,890 8,106 Agilent Technologies Inc. 204,980 7,908 Quest Diagnostics Inc. 92,510 6,709 Thermo Fisher Scientific Inc. 41,770 5,420 Humana Inc. 25,210 4,822 * Endo International plc 52,950 4,217 Stryker Corp. 43,031 4,112 Becton Dickinson and Co. 27,882 3,949 CR Bard Inc. 19,566 3,340 * VCA Inc. 52,825 2,874 * Mallinckrodt plc 23,900 2,814 Baxter International Inc. 38,728 2,708 PerkinElmer Inc. 49,910 2,627 Universal Health Services Inc. Class B 17,980 2,555 * Medivation Inc. 21,600 2,467 * Hospira Inc. 26,290 2,332 Zimmer Biomet Holdings Inc. 18,200 1,988 Medtronic plc 21,500 1,593 * Cerner Corp. 18,358 1,268 * Dyax Corp. 35,700 946 * Health Net Inc. 13,400 859 Perrigo Co. plc 4,500 832 * TESARO Inc. 11,500 676 * BioTelemetry Inc. 69,772 658 * Alnylam Pharmaceuticals Inc. 5,400 647 * Geron Corp. 146,900 629 * Neurocrine Biosciences Inc. 8,300 396 * Varian Medical Systems Inc. 4,700 396 * Horizon Pharma plc 6,700 233 * BioCryst Pharmaceuticals Inc. 15,562 232 * Omeros Corp. 11,200 201 * OvaScience Inc. 6,300 182 Theravance Inc. 9,700 175 * United Therapeutics Corp. 1,000 174 * Oncothyreon Inc. 44,500 166 * Illumina Inc. 700 153 * Rigel Pharmaceuticals Inc. 47,195 152 * Waters Corp. 1,166 150 * OPKO Health Inc. 8,400 135 * Vanda Pharmaceuticals Inc. 10,500 133 * Pain Therapeutics Inc. 68,392 118 * FibroGen Inc. 4,600 108 * Retrophin Inc. 3,200 106 * Sarepta Therapeutics Inc. 3,200 97 * Anacor Pharmaceuticals Inc. 1,200 93 * Arena Pharmaceuticals Inc. 19,300 90 * XenoPort Inc. 14,504 89 * Zeltiq Aesthetics Inc. 2,700 80 * Team Health Holdings Inc. 1,200 78 * Genocea Biosciences Inc. 5,490 75 * Intuitive Surgical Inc. 152 74 * Merit Medical Systems Inc. 2,300 50 * Momenta Pharmaceuticals Inc. 1,900 43 * VWR Corp. 1,500 40 * Cytokinetics Inc. 5,300 36 * Dynavax Technologies Corp. 1,358 32 * SciClone Pharmaceuticals Inc. 2,805 28 * Arrowhead Research Corp. 3,700 26 * Progenics Pharmaceuticals Inc. 3,500 26 * China Biologic Products Inc. 200 23 * Hologic Inc. 600 23 * MEDNAX Inc. 300 22 * Ultragenyx Pharmaceutical Inc. 200 20 * ArQule Inc. 8,649 14 * BioMarin Pharmaceutical Inc. 100 14 * Radius Health Inc. 200 14 * Triple-S Management Corp. Class B 500 13 * Idera Pharmaceuticals Inc. 3,400 13 * Affymetrix Inc. 1,000 11 * Intrexon Corp. 200 10 * Ampio Pharmaceuticals Inc. 4,100 10 * AcelRx Pharmaceuticals Inc. 2,200 9 * OraSure Technologies Inc. 1,700 9 * Catalent Inc. 300 9 * Targacept Inc. 3,152 9 * Catalyst Pharmaceuticals Inc. 1,994 8 * Allscripts Healthcare Solutions Inc. 600 8 * Envision Healthcare Holdings Inc. 200 8 * Endocyte Inc. 1,400 7 * Conatus Pharmaceuticals Inc. 1,400 7 * GTx Inc. 4,487 7 * Quintiles Transnational Holdings Inc. 89 6 * Ophthotech Corp. 100 5 * Five Prime Therapeutics Inc. 200 5 * La Jolla Pharmaceutical Co. 200 5 * Insmed Inc. 200 5 * Heska Corp. 116 3 * Blueprint Medicines Corp. 100 3 * Cross Country Healthcare Inc. 200 3 * Inovio Pharmaceuticals Inc. 300 2 * Zafgen Inc. 32 1 Industrials (11.0%) General Electric Co. 2,590,565 68,831 General Dynamics Corp. 405,630 57,474 Boeing Co. 287,140 39,832 Lockheed Martin Corp. 201,134 37,391 Northrop Grumman Corp. 223,240 35,413 3M Co. 178,430 27,532 FedEx Corp. 144,250 24,580 Cintas Corp. 278,910 23,593 Pitney Bowes Inc. 1,016,062 21,144 Southwest Airlines Co. 623,640 20,636 Delta Air Lines Inc. 501,290 20,593 * Spirit AeroSystems Holdings Inc. Class A 307,752 16,960 ADT Corp. 501,956 16,851 Danaher Corp. 183,755 15,728 * United Rentals Inc. 170,510 14,940 Illinois Tool Works Inc. 160,518 14,734 Republic Services Inc. Class A 341,527 13,378 PACCAR Inc. 204,700 13,062 Stanley Black & Decker Inc. 123,290 12,975 Raytheon Co. 134,380 12,857 United Technologies Corp. 104,176 11,556 Robert Half International Inc. 197,673 10,971 Tyco International plc 278,600 10,721 Honeywell International Inc. 102,900 10,493 Equifax Inc. 98,060 9,521 Snap-on Inc. 57,400 9,141 Expeditors International of Washington Inc. 195,300 9,004 Ryder System Inc. 102,300 8,938 Deere & Co. 90,552 8,788 Waste Management Inc. 187,180 8,676 United Parcel Service Inc. Class B 79,487 7,703 Allison Transmission Holdings Inc. 257,800 7,543 * Stericycle Inc. 55,220 7,395 Allegion plc 121,800 7,325 L-3 Communications Holdings Inc. 42,825 4,855 AMETEK Inc. 85,812 4,701 * AerCap Holdings NV 102,000 4,671 Ingersoll-Rand plc 65,760 4,434 Pentair plc 60,800 4,180 Dun & Bradstreet Corp. 33,330 4,066 Fluor Corp. 73,700 3,907 KAR Auction Services Inc. 87,400 3,269 Nielsen NV 63,670 2,850 Precision Castparts Corp. 13,400 2,678 Caterpillar Inc. 20,400 1,730 Emerson Electric Co. 23,879 1,324 American Airlines Group Inc. 32,990 1,317 Kansas City Southern 13,689 1,248 * Verisk Analytics Inc. Class A 12,468 907 * RPX Corp. 49,100 830 Xylem Inc. 17,400 645 Joy Global Inc. 16,300 590 Hubbell Inc. Class B 4,210 456 Eaton Corp. plc 5,800 391 Huntington Ingalls Industries Inc. 2,956 333 Babcock & Wilcox Co. 9,301 305 Greenbrier Cos. Inc. 3,200 150 * Avolon Holdings Ltd. 4,800 110 * Rexnord Corp. 4,200 100 GATX Corp. 1,886 100 Federal Signal Corp. 6,400 95 Textron Inc. 2,134 95 Con-way Inc. 2,400 92 * Navigant Consulting Inc. 6,018 89 Roper Technologies Inc. 513 88 * ARC Document Solutions Inc. 11,200 85 MFC Industrial Ltd. 19,512 79 HEICO Corp. 1,200 70 Cubic Corp. 1,400 67 Insperity Inc. 1,300 66 * DigitalGlobe Inc. 2,300 64 * Continental Building Products Inc. 2,814 60 * Kirby Corp. 600 46 * Genesee & Wyoming Inc. Class A 600 46 Trinity Industries Inc. 1,700 45 Fastenal Co. 1,000 42 Allegiant Travel Co. Class A 237 42 Toro Co. 600 41 Masco Corp. 1,500 40 Comfort Systems USA Inc. 1,700 39 * ACCO Brands Corp. 3,300 26 Knoll Inc. 1,000 25 * MRC Global Inc. 1,500 23 Applied Industrial Technologies Inc. 500 20 Barnes Group Inc. 500 19 Union Pacific Corp. 200 19 Barrett Business Services Inc. 407 15 Regal Beloit Corp. 200 15 Griffon Corp. 789 13 * Blount International Inc. 1,112 12 * Quanta Services Inc. 400 12 John Bean Technologies Corp. 300 11 AAR Corp. 323 10 Kennametal Inc. 300 10 * Thermon Group Holdings Inc. 400 10 * Colfax Corp. 200 9 West Corp. 300 9 ManpowerGroup Inc. 100 9 SkyWest Inc. 500 8 Civeo Corp. 2,300 7 * HD Supply Holdings Inc. 200 7 Dover Corp. 100 7 * Old Dominion Freight Line Inc. 100 7 Heartland Express Inc. 300 6 KBR Inc. 300 6 * Armstrong World Industries Inc. 100 5 Actuant Corp. Class A 200 5 * GrafTech International Ltd. 801 4 Quad/Graphics Inc. 100 2 Kimball International Inc. Class B 100 1 Information Technology (17.3%) Apple Inc. 2,074,801 260,232 International Business Machines Corp. 411,900 67,000 Microsoft Corp. 1,493,919 65,957 Intel Corp. 1,718,826 52,278 Hewlett-Packard Co. 1,540,101 46,218 * Google Inc. Class A 75,671 40,865 Computer Sciences Corp. 462,740 30,374 * Facebook Inc. Class A 340,310 29,187 Visa Inc. Class A 377,800 25,369 Texas Instruments Inc. 463,702 23,885 Western Union Co. 1,129,272 22,958 * Fiserv Inc. 250,565 20,754 Accenture plc Class A 206,730 20,007 QUALCOMM Inc. 308,600 19,328 MasterCard Inc. Class A 197,790 18,489 Intuit Inc. 182,500 18,391 * Electronic Arts Inc. 271,380 18,047 Cisco Systems Inc. 641,917 17,627 * eBay Inc. 272,860 16,437 * VeriSign Inc. 245,500 15,152 Symantec Corp. 650,246 15,118 * Google Inc. Class C 28,315 14,738 Xerox Corp. 1,376,870 14,650 Fidelity National Information Services Inc. 237,047 14,650 Seagate Technology plc 303,826 14,432 Western Digital Corp. 158,555 12,434 Paychex Inc. 260,637 12,219 Oracle Corp. 290,124 11,692 Total System Services Inc. 262,393 10,960 * Cognizant Technology Solutions Corp. Class A 170,500 10,416 * F5 Networks Inc. 85,368 10,274 Skyworks Solutions Inc. 96,400 10,035 * Adobe Systems Inc. 105,700 8,563 Harris Corp. 109,760 8,442 * Citrix Systems Inc. 117,462 8,241 * Micron Technology Inc. 424,411 7,996 Xilinx Inc. 162,100 7,158 Juniper Networks Inc. 272,198 7,069 Corning Inc. 339,935 6,707 SanDisk Corp. 114,650 6,675 Motorola Solutions Inc. 112,791 6,467 Automatic Data Processing Inc. 49,300 3,955 CA Inc. 124,910 3,659 * Autodesk Inc. 57,500 2,879 IAC/InterActiveCorp 34,600 2,756 Equinix Inc. 9,400 2,388 Linear Technology Corp. 46,558 2,059 Broadcom Corp. Class A 39,800 2,049 TE Connectivity Ltd. 29,116 1,872 ^ King Digital Entertainment plc 109,500 1,560 NVIDIA Corp. 73,836 1,485 * NCR Corp. 47,100 1,418 KLA-Tencor Corp. 18,163 1,021 * EchoStar Corp. Class A 19,500 949 * Keysight Technologies Inc. 28,640 893 Avago Technologies Ltd. Class A 6,250 831 EMC Corp. 26,100 689 Marvell Technology Group Ltd. 50,400 665 NetApp Inc. 20,294 640 FLIR Systems Inc. 12,600 388 * Glu Mobile Inc. 62,100 386 * Red Hat Inc. 5,000 380 * Genpact Ltd. 16,700 356 InterDigital Inc. 6,000 341 * Polycom Inc. 29,800 341 * CoreLogic Inc. 7,700 306 Brocade Communications Systems Inc. 24,600 292 * Yahoo! Inc. 6,400 251 * Blucora Inc. 14,401 233 * CommScope Holding Co. Inc. 7,500 229 Lam Research Corp. 2,655 216 Microchip Technology Inc. 4,500 213 * Blackhawk Network Holdings Inc. 4,564 188 * Flextronics International Ltd. 13,900 157 Teradyne Inc. 7,100 137 * Cadence Design Systems Inc. 5,900 116 * ShoreTel Inc. 16,956 115 * Salesforce.com inc 1,400 97 * SunEdison Semiconductor Ltd. 5,600 97 * Sigma Designs Inc. 7,900 94 * WebMD Health Corp. 1,700 75 * Mellanox Technologies Ltd. 1,400 68 Convergys Corp. 2,400 61 * Mobileye NV 1,000 53 MAXIMUS Inc. 700 46 Logitech International SA 3,000 44 * MoneyGram International Inc. 4,727 43 * TeleCommunication Systems Inc. Class A 12,500 41 * QLogic Corp. 2,800 40 * CommVault Systems Inc. 900 38 * Cimpress NV 400 34 Amdocs Ltd. 600 33 * Rambus Inc. 2,200 32 NIC Inc. 1,700 31 * United Online Inc. 1,700 27 Activision Blizzard Inc. 1,000 24 * Fabrinet 1,278 24 * Lionbridge Technologies Inc. 3,500 22 * XO Group Inc. 1,300 21 * EZchip Semiconductor Ltd. 1,300 21 Analog Devices Inc. 298 19 * Nuance Communications Inc. 900 16 * Zynga Inc. Class A 5,500 16 * FleetCor Technologies Inc. 100 16 Checkpoint Systems Inc. 1,500 15 * FormFactor Inc. 1,600 15 * Akamai Technologies Inc. 200 14 NVE Corp. 165 13 * Semtech Corp. 600 12 * Intralinks Holdings Inc. 1,000 12 * ON Semiconductor Corp. 1,000 12 * Silicon Laboratories Inc. 200 11 Jack Henry & Associates Inc. 162 10 * Ciber Inc. 2,844 10 * Quantum Corp. 5,700 10 * SolarWinds Inc. 200 9 Pegasystems Inc. 400 9 * Aspen Technology Inc. 200 9 Solera Holdings Inc. 200 9 * Progress Software Corp. 300 8 * Teradata Corp. 200 7 * Amkor Technology Inc. 1,100 7 Booz Allen Hamilton Holding Corp. Class A 241 6 * Veeco Instruments Inc. 200 6 Intersil Corp. Class A 400 5 * Kemet Corp. 1,643 5 * Trimble Navigation Ltd. 200 5 * Vishay Precision Group Inc. 300 5 * Electronics For Imaging Inc. 100 4 * Care.com Inc. 600 4 * Cirrus Logic Inc. 100 3 * NeuStar Inc. Class A 100 3 * Integrated Device Technology Inc. 100 2 * Tremor Video Inc. 700 2 Materials (4.8%) Sherwin-Williams Co. 136,169 37,449 Air Products & Chemicals Inc. 269,465 36,871 Monsanto Co. 256,600 27,351 Dow Chemical Co. 532,993 27,273 Sealed Air Corp. 522,670 26,855 International Paper Co. 534,680 25,445 Eastman Chemical Co. 226,960 18,570 Avery Dennison Corp. 283,620 17,284 LyondellBasell Industries NV Class A 165,620 17,145 PPG Industries Inc. 113,235 12,990 Ball Corp. 155,306 10,895 Vulcan Materials Co. 112,340 9,429 Ecolab Inc. 64,300 7,270 Mosaic Co. 114,763 5,377 Alcoa Inc. 400,600 4,467 Bemis Co. Inc. 89,170 4,014 Freeport-McMoRan Inc. 132,100 2,460 CF Industries Holdings Inc. 36,600 2,353 EI du Pont de Nemours & Co. 26,026 1,664 Nucor Corp. 30,970 1,365 Newmont Mining Corp. 44,390 1,037 Praxair Inc. 7,900 944 Valspar Corp. 6,100 499 * Berry Plastics Group Inc. 14,900 483 Airgas Inc. 3,700 391 * Constellium NV Class A 26,100 309 Mesabi Trust 9,982 136 Orion Engineered Carbons SA 6,093 113 Celanese Corp. Class A 1,300 93 * Mercer International Inc. 5,528 76 Southern Copper Corp. 1,946 57 Huntsman Corp. 2,536 56 Commercial Metals Co. 3,300 53 * Platform Specialty Products Corp. 1,400 36 Globe Specialty Metals Inc. 1,908 34 * Vista Gold Corp. 74,445 25 Reliance Steel & Aluminum Co. 400 24 Innophos Holdings Inc. 400 21 * NOVAGOLD RESOURCES Inc. 4,200 14 Cytec Industries Inc. 200 12 Graphic Packaging Holding Co. 700 10 Stepan Co. 100 5 * Kinross Gold Corp. 1,800 4 Tronox Ltd. Class A 100 1 SunCoke Energy Inc. 100 1 Other (0.2%) SPDR S&P rust 53,472 11,007 * Safeway Inc CVR (Casa Ley) Exp. 01/30/2018 75,810 10 * Safeway Inc CVR (PDC) Exp. 01/30/2017 75,810 4 Telecommunication Services (1.9%) AT&T Inc. 1,249,564 44,385 Verizon Communications Inc. 796,619 37,130 CenturyLink Inc. 1,105,636 32,484 * Level 3 Communications Inc. 112,700 5,936 Frontier Communications Corp. 237,400 1,175 Inteliquent Inc. 3,161 58 Telephone & Data Systems Inc. 1,100 32 * General Communication Inc. Class A 1,500 26 * Globalstar Inc. 11,500 24 * Premiere Global Services Inc. 1,546 16 * Intelsat SA 852 8 * T-Mobile US Inc. 200 8 * Cellcom Israel Ltd. 500 2 * Sprint Corp. 400 2 Utilities (2.3%) PPL Corp. 571,100 16,830 NextEra Energy Inc. 142,280 13,948 Exelon Corp. 443,600 13,938 Ameren Corp. 333,623 12,571 Public Service Enterprise Group Inc. 315,700 12,401 Entergy Corp. 169,970 11,983 Edison International 199,253 11,074 Dominion Resources Inc. 141,284 9,448 American Electric Power Co. Inc. 174,253 9,230 Consolidated Edison Inc. 157,700 9,128 Duke Energy Corp. 98,281 6,941 Sempra Energy 67,710 6,699 CenterPoint Energy Inc. 249,210 4,742 DTE Energy Co. 18,160 1,355 * Talen Energy Corp. 73,806 1,266 Southern Co. 23,200 972 TECO Energy Inc. 46,690 825 AGL Resources Inc. 13,892 647 ITC Holdings Corp. 17,500 563 SCANA Corp. 9,400 476 * Dynegy Inc. 15,300 448 Atlantic Power Corp. 140,798 434 Eversource Energy 6,830 310 PG&E Corp. 4,300 211 WGL Holdings Inc. 1,053 57 Laclede Group Inc. 900 47 OGE Energy Corp. 800 23 York Water Co. 465 10 * Calpine Corp. 400 7 El Paso Electric Co. 200 7 AES Corp. 489 6 Total Common Stocks (Cost $5,122,005) Coupon Temporary Cash Investments (2.6%) 1 Money Market Fund (2.5%) 2,3 Vanguard Market Liquidity Fund 0.137% 155,079,196 155,079 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 Federal Home Loan Bank Discount Notes 0.088%-0.133% 7/31/15 1,100 1,100 4,5 Federal Home Loan Bank Discount Notes 0.125% 8/21/15 2,000 2,000 5,6 Freddie Mac Discount Notes 0.118% 7/31/15 4,400 4,400 5,6 Freddie Mac Discount Notes 0.125% 10/30/15 800 799 Total Temporary Cash Investments (Cost $163,378) Total Investments (100.1%) (Cost $5,285,383) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $1,766,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.7% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,854,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $6,499,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
